Citation Nr: 0520765	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested 
by blood in urine, to include a kidney condition.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a disability 
characterized therein as "blood in urine due to a kidney 
problem."  Appeal to the Board was perfected.    

In January 2005, the veteran testified in person before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
at the RO.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with VCAA, as amended, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004), are met.  The specific bases for 
remand are set forth below.

As documented in the February 2003 rating decision and the 
Statement of the Case (SOC), it is conceded that the veteran 
had been seen in service for presence of blood in urine.  A 
review of the veteran's service medical records indicates 
treatment for hematuria, urethral discharge, and complaints 
of "burning" sensation upon urination, and diagnoses of 
possible urinary tract infection and hematuria (deemed to 
have been resolved as of July 1984).  The key bases for the 
RO's denial of service connection are that no chronic 
disorder had been diagnosed or manifested during service and 
that bloody urine may be a symptom, but is not a diagnosed 
disorder upon which a grant of service connection may be 
based.  

Post-service evidence, which primarily consists of private 
medical records (including urinalyses reports and various 
diagnostic/laboratory studies documenting hematuria, or blood 
in urine) dated from the early 1990s forward, indicates 
findings concerning urethral/kidney calculus or "stones," 
and diagnoses of renal colic and urolithiasis, both of which 
apparently involve impaction or passage of kidney/urethral 
calculi.  See definitions of "colic, renal" and 
"urolithiasis" in Stedman's Medical Dictionary (27th ed. 
2000), pp. 378 and 1917.  Most recent medical records, dated 
in 2003-2004, document incidents of hematuria and performance 
of "ESWL" (extracorporeal shock wave lithotripsy), which 
apparently is a procedure by which renal (related to kidneys) 
or urethral stones are broken down using focused sound 
energy.  See Stedman's, at p. 1024 (ESWL defined under 
"lithotripsy").  Thus, this evidence, together with the 
veteran's Board hearing testimony as to ongoing 
symptomatology, could indicate a relationship between 
hematuria and other symptoms noted in service and post-
service hematuria/subsequent treatment for kidney/urethral 
calculi.  

Moreover, it is noted that post-service medical evidence 
documenting diagnoses and treatment for such calculi became 
associated with the claims folder after the issuance of SOC 
in this case.  As such, these records help substantiate the 
veteran's position that he does have a diagnosed disorder for 
the purposes of service connection.  

Further, the veteran reportedly has had post-service history 
of symptomatology he associates with the claimed disorder, 
dating back to the early 1990s.  There may be additional 
evidence to buttress the claim in terms of continuity of 
relevant symptomatology.  While a significant portion of 
pertinent post-service medical records appears to have been 
associated with the claims folder, some - including private 
medical records reportedly documenting symptomatology and 
diagnosis of a kidney condition in or around 1994 (Dr. D. 
Wade Wallace) and records of "Dr. Gerald" - are missing.  
See hearing transcript.  These records, and any other missing 
pertinent evidence, should be obtained for completeness of 
the evidentiary record.  

Given the above evidentiary gaps, the most appropriate 
disposition of the claim at this time is deferment of a 
decision on the merits pending further development.    A VA 
compensation and pension medical (C&P) examination should be 
afforded to determine whether the veteran does now have a 
kidney/urethral disorder, and if so, whether it is related to 
hematuria and/or other symptoms noted in service or is 
otherwise related to active duty.  This should take place 
after as many of the missing, pertinent medical records are 
associated with the claims folder.

Finally, the Board notes that the veteran's service medical 
records as found in the claims folder are in microfiche 
version only.  The Board has reviewed the microfiche version 
of the records.  All service medical records should be 
printed on paper so that they are legible and associated with 
the claims file for ease of review of the C&P examiner.  

The claim is REMANDED for the following actions, after which 
the RO should undertake de novo review of the claim:  

1.  Ensure that the veteran's service 
medical records are printed on paper, 
from the microfiche version, and that 
legible copies are associated with the 
claims folder.

2.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.  Associate 
any records received with the claims 
folder.  

3.  Ask the veteran whether he has 
received any medical care at a VA 
facility for the claimed disorder.  If 
so, obtain all treatment records and 
associate them with the claims folder.  
   
4.  Ask the veteran to provide, to the 
extent that he is able, the names, 
addresses, and approximate dates of 
treatment received from any private 
doctor or medical facility for the 
claimed disorder.  Note that the veteran 
testified as to receipt of treatment from 
"Dr. Wade" (presumably, Dr. D. Wade 
Wallace, based upon this doctor's more 
recent medical records now in the file) 
in or around 1994 and "Dr. Gerald."  
Obtain Dr. Wallace's older medical 
records and Dr. Gerald's records.  Also, 
in the April 2004 compensation 
application, the veteran appears to have 
amended his claim to state "kidney 
stones" as his disability and listed 
"Concentra Medical Parks" as one 
relevant care provider.  Records from 
"Concentra Medical Parks" are not in 
the claims folder and should also be 
obtained.  Also, obtain any missing 
examination/diagnostic testing records 
from the veteran's employer (Columbus 
Fire Department).  With respect to 
various private medical care providers' 
records are now in the claims folder, 
ensure that any more recent, missing 
records are included in the claims 
folder. 

5.  After completing the above, and 
obtaining as many pertinent missing 
records as possible consistent with the 
above directives, schedule the veteran 
for VA C&P medical examination to (a) 
determine what disorder or disease the 
veteran now has with respect to hematuria 
noted in and after service; and (b) opine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability greater 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
etiologically related to active duty, and 
specifically, to blood in urine and other 
pertinent symptoms noted in service.  

The veteran's claims folder, which should 
include a complete copy of this remand 
order and the veteran's complete service 
medical records, should be made available 
to the examiner.  The examiner should 
consider as pertinent to the issue of 
etiology of the claimed disorder the 
veteran's medical history, and such 
history should be discussed in the 
written report to the extent necessary to 
adequately explain the bases for the 
opinion as to whether the disorder is, or 
is not, related to active service.   In 
this connection, the examiner should 
discuss any evidence that the veteran's 
complaints are not supported by objective 
or physical findings.   

Also, the examiner should address the 
significance or role, if any, of sickle 
cell trait on the issue of etiology of 
the claimed disorder.   
  
If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he or she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
written examination report(s), along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

6.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


